DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-20 are pending.
Drawings
With respect to the drawings, Applicant has amended the drawings in order to correct for the missing element mobile platform 1200 in Fig. 9. Applicant has amended the specification in order to correct for the additional missing elements Vp in Fig. 8, rectangle 901 in Fig. 9, and Vr in Fig. 7, see Pg. 11-12 of the Applicant’s remarks filed on 4/29/21.  Therefore, the objections have been withdrawn. The amended drawings will be entered.
Specification
With respect to the specification, Applicant has amended the specification in order to correct for minor informalities. Therefore, the objections have been withdrawn. The amended specification will be entered.
Claim Interpretation
The following is a claim interpretation, not a claim rejection.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a TOF camera configured for acquiring a plurality of frames” and “a processor configured for determining a point set” in claim 20.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
New ground(s) of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 103984928 A, see attached machine translation) in view of Guigues et al. (WO 2014009561 A2).
Regarding claim 1, Cheng et al. teaches, a gesture recognition method, (Fig. 1; Para. 
comprising: acquiring a plurality of frames of depth image of a user (Para. 0015: each frame of the depth image acquired in the captured video stream; Para. 0095: the process of hand detection and finger recognition is performed every time there is input of depth of field image data, if the same object still exists in the next frame depth image, and the shape is only the same as the previous frame image);
 determining a point set of a two-dimensional image indicating a palm corresponding to each frame of depth image of the plurality of frames of depth image based on depth information of each frame of depth image (Para. 0031: fingertip point linked list; Para. 0024: p(x 0 , y 0 , z 0) is the palm point; Note: the palm point is equivalent to a focus point of an image (i.e. 2D image); Para. 0015: three-dimensional pixel information of each frame of the depth image), 
including: clustering point sets of the two-dimensional image based on the depth information; 
and determining the point set indicating the palm based on the clustered point sets and a distance threshold; 
determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm; 
and, determining a gesture based on at least one of the point set or the point cloud (Para. 0009: recognize the fingertip, and finally recognize the gesture; Para. 0031: fingertip point linked list; Para. 0015: the three-dimensional pixel information of each frame of the depth 
Cheng et al. does not expressly disclose the following limitations underlined above: including: clustering point sets of the two-dimensional image based on the depth information;  and determining the point set indicating the palm based on the clustered point sets and a distance threshold;  determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm.
However, Guigues et al. teaches, including: clustering point sets of the two-dimensional image based on the depth information (Pg. 5, lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Abstract: the singular points of interest of the hand: include band tip(s), fingertip(s), palm centre and centre of mass of the hand, and are used for defining at least one representation of a pointer; Note: the singular points of interest are equivalent to a focus point of an image (i.e. 2D image); Abstract: depth images provided by a range finding imaging system); 
and determining the point set indicating the palm based on the clustered point sets and a distance threshold (Pg. 23, lines 19-22: the step of determining POI comprises determining at least one single POI by selecting at least one point among the previously determined hand parameters including at least, the palm centre, hand tip, hand tips, or a combination of these 
determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm (Pg. 5, lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Pg. 27, lines 9-13:  for gesture determination, first the position in space over the time of each POI is used for tracking and pointing purposes. The tracking from frame to frame ensures a consistent "pointing", especially when using at least two POI represented by at least one pointer, or, preferably represented by two pointers; Pg. 6: lines 10-13: a first POI may be determined as being, for example, a finger tip, such as, the tip of the index finger, while at least a second POI may be determined as being the palm centre or centre of mass of the hand within the 3D point cloud; Note: the POI is a point set).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include clustering point sets, determining a point set based on clustering and a distance threshold, and determining a point 
Regarding claim 2, Cheng et al. teaches, the method of claim 1 (see claim 1 above), wherein determining the point set of the two-dimensional image indicating the palm based on the depth information includes (Para. 0031: fingertip point linked list; Para. 0024: p(x 0 , y 0 , z 0) is the palm point; Note: the palm point is equivalent to a focus point of an image (i.e. 2D image); Para. 0015: three-dimensional pixel information of each frame of the depth image): 
determining a point indicating the palm corresponding to each frame of depth image of the plurality of frames of depth image on the two-dimensional image based on the depth information of each frame of depth image (Para. 0031: fingertip point linked list; Para. 0024: p(x 0 , y 0 , z 0) is the palm point; Note: the palm point is equivalent to a focus point of an image (i.e. 2D image); Para. 0015: three-dimensional pixel information of each frame of the depth image; Note: each frame of the depth image is equivalent to a plurality of frames of the depth image); 
determining a point set connected with the point indicating the palm based on a depth range (Para. 0022: the hand data is contained in a spherical field having a radius of half of the hand length and a center of the palm of the hand; Para. 0024: p(x 0 , y 0 , z 0) is the palm point; (Para. 0019, lines 2-3: d is the distance of the controller from the depth of the field camera; Note: the distance of the controller from the depth of field camera is the depth range); 
and, determining the point set of the two-dimensional image indicating the palm from the connected point set (Para. 0031: fingertip point linked list; Para. 0024: p(x 0 , y 0 , z 0) is the palm point; Note: the palm point is equivalent to a focus point of an image (i.e. 2D image); Para. 
Cheng et al. does not expressly disclose the following limitations in claim 1 from which claim 2 depends: including: clustering point sets of the two-dimensional image based on the depth information;  and determining the point set indicating the palm based on the clustered point sets and a distance threshold;  determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm.
However, Guigues et al. teaches, including: clustering point sets of the two-dimensional image based on the depth information (Pg. 5, lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Abstract: the singular points of interest of the hand: include band tip(s), fingertip(s), palm centre and centre of mass of the hand, and are used for defining at least one representation of a pointer; Note: the singular points of interest are equivalent to a focus point of an image (i.e. 2D image); Abstract: depth images provided by a range finding imaging system); 
and determining the point set indicating the palm based on the clustered point sets and a distance threshold (Pg. 23, lines 19-22: the step of determining POI comprises determining at least one single POI by selecting at least one point among the previously determined hand parameters including at least, the palm centre, hand tip, hand tips, or a combination of these 
determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm (Pg. 5, lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Pg. 27, lines 9-13:  for gesture determination, first the position in space over the time of each POI is used for tracking and pointing purposes. The tracking from frame to frame ensures a consistent "pointing", especially when using at least two POI represented by at least one pointer, or, preferably represented by two pointers; Pg. 6: lines 10-13: a first POI may be determined as being, for example, a finger tip, such as, the tip of the index finger, while at least a second POI may be determined as being the palm centre or centre of mass of the hand within the 3D point cloud; Note: the POI is a point set).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include clustering point sets, determining a point set based on clustering and a distance threshold, and determining a point 
Regarding claim 3, Cheng et al. teaches, the method of claim 2 (see claim 2 above), wherein determining the point set of the two-dimensional image indicating the palm from the connected point set includes (Para. 0031: fingertip point linked list; Para. 0024: p(x 0 , y 0 , z 0) is the palm point; Note: the palm point is equivalent to a focus point of an image (i.e. 2D image); Para. 0022: the hand data is contained in a spherical field having a radius of half of the hand length and a center of the palm of the hand; Note: the connected point set is the hand data): 
deleting a point set indicating an arm from the connected point set (Para. 0022: all point data with a distance from the palm to more than half the length of the hand is removed; Para. 0022, lines 2-3: the hand data is contained in a spherical field having a radius of half of the hand length and a center of the palm of the hand); 
and, determining the point set indicating the palm based on a remaining point set (Para. 0024: where p(x 0 , y 0 , z 0) is the palm point; Para. 0031: fingertip point linked list; Note: the remaining point set is another collection of points, see Para. 0024-0025).
Cheng et al. does not expressly disclose the following limitations in claim 1 from which claim 2 and thus claim 3 depends: including: clustering point sets of the two-dimensional image based on the depth information;  and determining the point set indicating the palm based on the clustered point sets and a distance threshold;  determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point 
However, Guigues et al. teaches, including: clustering point sets of the two-dimensional image based on the depth information (Pg. 5, lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Abstract: the singular points of interest of the hand: include band tip(s), fingertip(s), palm centre and centre of mass of the hand, and are used for defining at least one representation of a pointer; Note: the singular points of interest are equivalent to a focus point of an image (i.e. 2D image); Abstract: depth images provided by a range finding imaging system); 
and determining the point set indicating the palm based on the clustered point sets and a distance threshold (Pg. 23, lines 19-22: the step of determining POI comprises determining at least one single POI by selecting at least one point among the previously determined hand parameters including at least, the palm centre, hand tip, hand tips, or a combination of these parameters; Pg. 5: lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Pg. 23, lines 11-12: two neighbouring pixels will not have the same label if they have a depth value difference greater than a predetermined threshold); 
determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include clustering point sets, determining a point set based on clustering and a distance threshold, and determining a point cloud as taught by Guigues et al. into the gesture recognition method of Cheng et al. in order to improve recognition of dynamic gestures (Guigues et al., Pg. 7). 
Regarding claim 6, Cheng et al. teaches, the method of claim 1 (see claim 1 above), wherein determining the gesture based on the at least one of the point set or the point cloud includes (Para. 0009: recognize the fingertip, and finally recognize the gesture; Para. 0031: fingertip point linked list; Para. 0015: the three-dimensional pixel information of each frame of the depth image acquired in the captured video stream is spatially transformed into the point cloud information in the real space): 

and, determining the gesture based on the distribution characteristic (Para. 0009: a finger gesture recognition method based on depth of field image is provided. According to the characteristics of the depth of field image, the method uses the corresponding algorithm to quickly locate the hand in the image video stream, recognize the fingertip, and finally recognize the gesture).
Cheng et al. does not expressly disclose the following limitations in claim 1 from which claim 6 depends: including: clustering point sets of the two-dimensional image based on the depth information;  and determining the point set indicating the palm based on the clustered point sets and a distance threshold;  determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm.
However, Guigues et al. teaches, including: clustering point sets of the two-dimensional image based on the depth information (Pg. 5, lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Abstract: the singular points 
and determining the point set indicating the palm based on the clustered point sets and a distance threshold (Pg. 23, lines 19-22: the step of determining POI comprises determining at least one single POI by selecting at least one point among the previously determined hand parameters including at least, the palm centre, hand tip, hand tips, or a combination of these parameters; Pg. 5: lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Pg. 23, lines 11-12: two neighbouring pixels will not have the same label if they have a depth value difference greater than a predetermined threshold); 
determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm (Pg. 5, lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Pg. 27, lines 9-13:  for gesture determination, first the position in space over the time of each POI is used for tracking and pointing purposes. The tracking from frame to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include clustering point sets, determining a point set based on clustering and a distance threshold, and determining a point cloud as taught by Guigues et al. into the gesture recognition method of Cheng et al. in order to improve recognition of dynamic gestures (Guigues et al., Pg. 7). 
Regarding claim 7, Cheng et al. teaches, the method of claim 6 (see claim 6 above), wherein determining the distribution characteristic of the point set includes (Fig. 7; Para. 0091: calculate the distance between every 2 adjacent and non-adjacent fingertip points in the point list of the fingertip point, and the common fingertip point in which the distance between the adjacent two fingertip points is the largest and the distance between the non-adjacent 2 fingertip points is the largest): 
determining a distribution area of the point set of the two-dimensional image indicating the palm (Para. 0066: spherical area of the hand; Para. 0031: fingertip point linked list; Para. 0024: p(x 0 , y 0 , z 0) is the palm point; Note: the palm point is equivalent to a focus point of an image (i.e. 2D image)); 
and, determining the distribution characteristic of the point set based on the distribution area (Fig. 7; Para. 0091: calculate the distance between every 2 adjacent and non-
Cheng et al. does not expressly disclose the following limitations in claim 1 from which claim 6 and thus claim 7 depends: including: clustering point sets of the two-dimensional image based on the depth information;  and determining the point set indicating the palm based on the clustered point sets and a distance threshold;  determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm.
However, Guigues et al. teaches, including: clustering point sets of the two-dimensional image based on the depth information (Pg. 5, lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Abstract: the singular points of interest of the hand: include band tip(s), fingertip(s), palm centre and centre of mass of the hand, and are used for defining at least one representation of a pointer; Note: the singular points of interest are equivalent to a focus point of an image (i.e. 2D image); Abstract: depth images provided by a range finding imaging system); 
and determining the point set indicating the palm based on the clustered point sets and 
determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm (Pg. 5, lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Pg. 27, lines 9-13:  for gesture determination, first the position in space over the time of each POI is used for tracking and pointing purposes. The tracking from frame to frame ensures a consistent "pointing", especially when using at least two POI represented by at least one pointer, or, preferably represented by two pointers; Pg. 6: lines 10-13: a first POI may be determined as being, for example, a finger tip, such as, the tip of the index finger, while at least a second POI may be determined as being the palm centre or centre of mass of the hand within the 3D point cloud; Note: the POI is a point set).

Regarding claim 13, Cheng et al. teaches, the method of claim 2 (see claim 2 above), wherein determining the gesture based on the at least one of the point set or the point cloud includes (Para. 0009: recognize the fingertip, and finally recognize the gesture; Para. 0031: fingertip point linked list; Para. 0015: the three-dimensional pixel information of each frame of the depth image acquired in the captured video stream is spatially transformed into the point cloud information in the real space):
 determining location information of the palm based on the point cloud indicating the palm (Para. 0024: the position coordinate of the palm point; Para. 0015: the three-dimensional pixel information of each frame of the depth image acquired in the captured video stream is spatially transformed into the point cloud information in the real space; Para. 0024: p(x 0 , y 0 , z 0) is the palm point); 
and, determining the gesture based on a sequence of the location information (Para. 0009: recognize the fingertip, and finally recognize the gesture; Para. 0009: algorithm to quickly locate the hand in the image video stream).
Cheng et al. does not expressly disclose the following limitations in claim 1 from which claim 2 and thus claim 13 depends: including: clustering point sets of the two-dimensional image based on the depth information;  and determining the point set indicating the palm 
However, Guigues et al. teaches, including: clustering point sets of the two-dimensional image based on the depth information (Pg. 5, lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Abstract: the singular points of interest of the hand: include band tip(s), fingertip(s), palm centre and centre of mass of the hand, and are used for defining at least one representation of a pointer; Note: the singular points of interest are equivalent to a focus point of an image (i.e. 2D image); Abstract: depth images provided by a range finding imaging system); 
and determining the point set indicating the palm based on the clustered point sets and a distance threshold (Pg. 23, lines 19-22: the step of determining POI comprises determining at least one single POI by selecting at least one point among the previously determined hand parameters including at least, the palm centre, hand tip, hand tips, or a combination of these parameters; Pg. 5: lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Pg. 23, lines 11-12: two neighbouring pixels will not have the same label if they have a depth value difference greater than a predetermined 
determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm (Pg. 5, lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Pg. 27, lines 9-13:  for gesture determination, first the position in space over the time of each POI is used for tracking and pointing purposes. The tracking from frame to frame ensures a consistent "pointing", especially when using at least two POI represented by at least one pointer, or, preferably represented by two pointers; Pg. 6: lines 10-13: a first POI may be determined as being, for example, a finger tip, such as, the tip of the index finger, while at least a second POI may be determined as being the palm centre or centre of mass of the hand within the 3D point cloud; Note: the POI is a point set).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include clustering point sets, determining a point set based on clustering and a distance threshold, and determining a point cloud as taught by Guigues et al. into the gesture recognition method of Cheng et al. in order to improve recognition of dynamic gestures (Guigues et al., Pg. 7). 
Regarding claim 14, Cheng et al. teaches, the method of claim 13 (see claim 13 above), wherein determining the gesture of the palm based on the sequence of the location information includes (Para. 0009: recognize the fingertip, and finally recognize the gesture; 
determining a plurality of movement directions of the palm corresponding to the sequence of the location information based on the sequence of location information indicating the palm (Para. 0032: the direction vector of each finger; Para. 0009: algorithm to quickly locate the hand in the image video stream; Para. 0024, line 2: position coordinate of the palm point); 
and, determining the gesture based on a sequence of the movement directions (Fig. 1; Para. 0009: finger gesture recognition; Para. 0032, line 2: the direction vector of each finger).
Cheng et al. does not expressly disclose the following limitations in claim 1 from which claim 13 and thus claim 14 depend: including: clustering point sets of the two-dimensional image based on the depth information;  and determining the point set indicating the palm based on the clustered point sets and a distance threshold;  determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm.
However, Guigues et al. teaches, including: clustering point sets of the two-dimensional image based on the depth information (Pg. 5, lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Abstract: the singular points of interest of the hand: include band tip(s), fingertip(s), palm centre and centre of mass of the hand, and are used for defining at least one representation of a pointer; Note: the singular 
and determining the point set indicating the palm based on the clustered point sets and a distance threshold (Pg. 23, lines 19-22: the step of determining POI comprises determining at least one single POI by selecting at least one point among the previously determined hand parameters including at least, the palm centre, hand tip, hand tips, or a combination of these parameters; Pg. 5: lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Pg. 23, lines 11-12: two neighbouring pixels will not have the same label if they have a depth value difference greater than a predetermined threshold); 
determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm (Pg. 5, lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Pg. 27, lines 9-13:  for gesture determination, first the position in space over the time of each POI is used for tracking and pointing purposes. The tracking from frame to frame ensures a consistent "pointing", especially when using at least two POI represented by at least one pointer, or, preferably represented by two pointers; Pg. 6: lines 10-13: a first POI may 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include clustering point sets, determining a point set based on clustering and a distance threshold, and determining a point cloud as taught by Guigues et al. into the gesture recognition method of Cheng et al. in order to improve recognition of dynamic gestures (Guigues et al., Pg. 7). 
Regarding claim 15, Cheng et al. teaches, the method of claim 14 (see claim 14 above), wherein determining the gesture based on the sequence of the movement directions includes (Para. 0009: recognize the fingertip, and finally recognize the gesture; Para. 0032: the direction vector of each finger): 
determining a ratio for each of the movement directions in the sequence of the movement directions; 
and, determining the gesture based on a combination of the ratios.
Cheng et al. does not expressly disclose the following limitations underlined above: determining a ratio for each of the movement directions in the sequence of the movement directions; and, determining the gesture based on a combination of the ratios.
However, Guigues et al. teaches, determining a ratio for each of the movement directions in the sequence of the movement directions (Pg. 27, lines 19-21: hand openness may be updated using the ratio in between the "grabbers" distance and the palm radius; Pg. 8, lines 17-19: the analysis aims at detecting and recognising, a first sub step, the movement of at least 
and, determining the gesture based on a combination of the ratios (Pg. 8, line 19: determine dynamic gestures; Pg. 27, lines 21-25: If the ratio is smaller than a predetermined threshold and if the hand was previously considered opened, the openness of the hand will be adjusted and be marked as closed. If the ratio becomes greater than another predetermined threshold, the hand will be considered to be open).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include determining the gesture based a movement direction ratio as taught by Guigues et al. into the gesture recognition method of Cheng et al. in order to improve recognition of dynamic gestures (Guigues et al., Pg. 7). 
Regarding claim 16, Cheng et al. teaches, the method of claim 15 (see claim 15 above), wherein determining the gesture based on the combination of the ratios includes:
 inputting the combination of the ratio into a computing model; 
and, determining the gesture based on the computing model.
Cheng et al. does not expressly disclose the following limitations underlined above: wherein determining the gesture based on the combination of the ratios includes: inputting the 
However, Guigues et al. teaches, wherein determining the gesture based on the combination of the ratios includes (Pg. 8, line 19: determine dynamic gestures; Pg. 27, lines 21-25: If the ratio is smaller than a predetermined threshold and if the hand was previously considered opened, the openness of the hand will be adjusted and be marked as closed. If the ratio becomes greater than another predetermined threshold, the hand will be considered to be open):
inputting the combination of the ratio into a computing model (Pg. 27, lines 21-25: If the ratio is smaller than a predetermined threshold and if the hand was previously considered opened, the openness of the hand will be adjusted and be marked as closed. If the ratio becomes greater than another predetermined threshold, the hand will be considered to be open; Pg. 11, lines 10-17: human-to-computer interactions in which the human does not have to handle, carry or use any hardware device or marker, and wherein an interactive computer system is associated with imaging means, such as, a range finding imaging system like a three dimensional (3D) time-of-flight (TOF) camera for capturing and extracting, using some computation means, information provided by the user to control the computer, preferably in the form of a gesture which can be recognised by the computational means); 
and, determining the gesture based on the computing model (Abstract: human-to-computer three-dimensional band gesture-based natural interactions; Pg. 1, lines 13-14: computational means enabling simultaneous recognition of the plurality of 3D gestures).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 17, Cheng et al. teaches, the method of claim 14 (see claim 14 above), wherein determining movement directions of the palm corresponding to the sequence of the location information includes (Para. 0032: the direction vector of each finger; Para. 0024: the position coordinate of the palm point): 
determining a plurality of velocity directions corresponding to the location information based on the sequence of the location information indicating the palm; 
and, determining the movement directions of the palm based on the velocity directions.
Cheng et al. does not expressly disclose the following limitations underlined above: determining a plurality of velocity directions corresponding to the location information based on the sequence of the location information indicating the palm; and, determining the movement directions of the palm based on the velocity directions.
However, Guigues et al. teaches, determining a plurality of velocity directions corresponding to the location information based on the sequence of the location information indicating the palm (Pg. 8, lines 17-19: the movement of at least one of the points of interest over the time; Pg. 30, lines 27-28: the up and down natural movement of the POI, at a determined velocity; Pg. 21, lines 1-6: to find or approximate the palm centre position, the process comprises at least determining the pixel location at which the distance information intensity is the maximum value of all other of the pixels of the hand, and, in a preferred embodiment, minimising the distance to the previously determined palm centre may be 
and, determining the movement directions of the palm based on the velocity directions (Pg. 8, lines 17-19: the movement of at least one of the points of interest over the time; Pg. 30, lines 27-28: the up and down natural movement of the POI, at a determined velocity; Pg. 13, lines 15-22: The determination of the position of the virtual representation of a pointer can be achieved according to several methods including, for example, using the absolute positioning of a user POI in the real world 3D space, using the relative positioning of a user POI in the real world 3D space with respect to a determined reference 3D position, or using a relative positioning determined by the principal direction of a vector set in between two POI, for example, the direction defined by the vector from the palm centre to the index finger-tip).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include determining the movement directions of the palm using velocity directions as taught by Guigues et al. into the gesture recognition method of Cheng et al. in order to improve recognition of dynamic gestures (Guigues et al., Pg. 7). 
Regarding claim 18, Cheng et al. teaches, the method of claim 17 (see claim 17 above), wherein determining the movement directions of the palm based on the velocity directions includes: 
determining the velocity directions corresponding to the sequence of the location information; 
determining a plurality of angles between the velocity directions and each of a plurality of predetermined directions; 
and, determining the movement directions based on the angles.
Cheng et al. does not expressly disclose the following limitations underlined above: wherein determining the movement directions of the palm based on the velocity directions includes: determining the velocity directions corresponding to the sequence of the location information; determining a plurality of angles between the velocity directions and each of a plurality of predetermined directions; and, determining the movement directions based on the angles.
However, Guigues et al. teaches, wherein determining the movement directions of the palm based on the velocity directions includes (Pg. 8, lines 17-19: the movement of at least one of the points of interest over the time; Pg. 30, lines 27-28: the up and down natural movement of the POI, at a determined velocity; Pg. 13, lines 15-22: The determination of the position of the virtual representation of a pointer can be achieved according to several methods including, for example, using the absolute positioning of a user POI in the real world 3D space, using the relative positioning of a user POI in the real world 3D space with respect to a determined reference 3D position, or using a relative positioning determined by the principal direction of a vector set in between two POI, for example, the direction defined by the vector from the palm centre to the index finger-tip): 
determining the velocity directions corresponding to the sequence of the location information (Pg. 8, lines 17-19: the movement of at least one of the points of interest over the time; Pg. 30, lines 27-28: the up and down natural movement of the POI, at a determined 
determining a plurality of angles between the velocity directions and each of a plurality of predetermined directions (Pg. 26, lines 4-6: the palm normal is adjusted using the angle between the vector from the palm centre to the pointer position and the previously determined palm normal; Pg. 8, lines 17-19: the movement of at least one of the points of interest over the time; Pg. 30, lines 27-28: the up and down natural movement of the POI, at a determined velocity; Pg. 28, lines 17-19: Distance and direction of the links between the POI, and the properties of their intersections (angle of value) are computed to determine a set of data parameters); 
and, determining the movement directions based on the angles (Pg. 8, lines 17-19: the movement of at least one of the points of interest over the time; Pg. 30, lines 27-28: the up and down natural movement of the POI, at a determined velocity; Pg. 28, lines 8-11: an open hand with the thumb unconnected may correspond to a "stop" posture or to a gesture the arrangement of which being defined by the formation of a right angle between the thumb tip, the palm centre and the hand tip; Note: the movement of the fingers and gestures determined are based on the angles between areas of the hand).

Regarding claim 19, Cheng et al. teaches, the method of claim 18 (see claim 18 above), wherein determining the movement directions based on the angles includes: 
determining a first direction having a smallest angle with the velocity directions from the predetermined directions; 
and, determining the first direction to be the movement direction corresponding to the velocity direction.
Cheng et al. does not expressly disclose the following limitations underlined above: wherein determining the movement directions based on the angles includes: determining a first direction having a smallest angle with the velocity directions from the predetermined directions; and, determining the first direction to be the movement direction corresponding to the velocity direction.
However, Guigues et al. teaches, wherein determining the movement directions based on the angles includes (Pg. 8, lines 17-19: the movement of at least one of the points of interest over the time; Pg. 30, lines 27-28: the up and down natural movement of the POI, at a determined velocity; Pg. 28, lines 8-11: an open hand with the thumb unconnected may correspond to a "stop" posture or to a gesture the arrangement of which being defined by the formation of a right angle between the thumb tip, the palm centre and the hand tip; Note: the 
determining a first direction having a smallest angle with the velocity directions from the predetermined directions (Pg. 26, lines 4-6: the palm normal is adjusted using the angle between the vector from the palm centre to the pointer position and the previously determined palm normal; Pg. 32, lines 15-21: Such a particular weighted computation (or interpolation) aims at obtaining reliable and stable pointer position for pointing gestures, while the two POI from which the position of the pointer is derived, are performing another gesture, for example, activation gestures, such as, "pinch" and "grab" gestures, the lower pointer position being considered, for example, as the one which performs the smallest movements, and, as such, being the one that comprises the larger weighting factor; Note: the smallest movement of the finger (i.e. pointer) includes the smallest angle between the palm and finger for each gesture made; Pg. 8, lines 17-19: the movement of at least one of the points of interest over the time; Pg. 30, lines 27-28: the up and down natural movement of the POI, at a determined velocity; Pg. 28, lines 17-19: Distance and direction of the links between the POI, and the properties of their intersections (angle of value) are computed to determine a set of data parameters; Note the first direction is the pointer position for one of the gestures); 
and, determining the first direction to be the movement direction corresponding to the velocity direction (Pg. 13, lines 15-22: the determination of the position of the virtual representation of a pointer can be achieved according to several methods including, for example, using the absolute positioning of a user POI in the real world 3D space, using the relative positioning of a user POI in the real world 3D space with respect to a determined 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include determining velocity directions and the smallest angles between the movement directions as taught by Guigues et al. into the gesture recognition method of Cheng et al. in order to improve recognition of dynamic gestures (Guigues et al., Pg. 7). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 103984928 A, see attached machine translation) in view of Guigues et al. (WO 2014009561 A2).
Regarding claim 20, Cheng et al. teaches, a gesture recognition device, comprising (Fig. 1; Para. 0009: finger gesture recognition; Para. 0059: Microsoft somatosensory device Kinect): 
a TOF camera configured for acquiring a plurality of frames of depth image of a user (Para. 0010: depth of field camera; Para. 0015: each frame of the depth image acquired in the captured video stream; Para. 0095: the process of hand detection and finger recognition is performed every time there is input of depth of field image data, if the same object still exists in the next frame depth image, and the shape is only the same as the previous frame image); 
and, a processor configured for (Para. 0017: Processing the obtained point cloud information): 

clustering point sets of the two-dimensional image based on the depth information; 
and determining the point set indicating the palm based on the clustered point sets and a distance threshold; 
determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm; 
and determining a gesture based on at least one of the point set or the point cloud (Para. 0009: recognize the fingertip, and finally recognize the gesture; Para. 0031: fingertip point linked list; Para. 0015: the three-dimensional pixel information of each frame of the depth image acquired in the captured video stream is spatially transformed into the point cloud information in the real space).
Cheng et al. does not expressly disclose the following limitations underlined above: including: clustering point sets of the two-dimensional image based on the depth information;  and determining the point set indicating the palm based on the clustered point sets and a distance threshold;  determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate 
However, Guigues et al. teaches, including: clustering point sets of the two-dimensional image based on the depth information (Pg. 5, lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Abstract: the singular points of interest of the hand: include band tip(s), fingertip(s), palm centre and centre of mass of the hand, and are used for defining at least one representation of a pointer; Note: the singular points of interest are equivalent to a focus point of an image (i.e. 2D image); Abstract: depth images provided by a range finding imaging system); 
and determining the point set indicating the palm based on the clustered point sets and a distance threshold (Pg. 23, lines 19-22: the step of determining POI comprises determining at least one single POI by selecting at least one point among the previously determined hand parameters including at least, the palm centre, hand tip, hand tips, or a combination of these parameters; Pg. 5: lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Pg. 23, lines 11-12: two neighbouring pixels will not have the same label if they have a depth value difference greater than a predetermined threshold); 
determining a point cloud, associated with a three-dimensional space, indicating the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include clustering point sets, determining a point set based on clustering and a distance threshold, and determining a point cloud as taught by Guigues et al. into the gesture recognition of Cheng et al. in order to improve recognition of dynamic gestures (Guigues et al., Pg. 7). 
Claims 4-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 103984928 A, see attached machine translation) in view of Guigues et al. (WO 2014009561 A2) and further in view of Xiong (US 2012/0062736 A1).
Regarding claim 4, Cheng et al. teaches, the method of claim 3 (see claim 3 above), wherein deleting the point set indicating the arm from the connected point set (Para. 0022: all 
 obtaining a minimum circumscribed rectangle of the connected point set; 
determining a plurality of distances from points in the connected point set to a designated side of the circumscribed rectangle; 
determining points not meeting a distance requirement to be points indicating the arm (Para. 0022: distance-based filtering; Para. 0022: all point data with a distance from the palm to more than half the length of the hand); 
and, deleting the points indicating the arm (Para. 0022: all point data with a distance from the palm to more than half the length of the hand is removed).
Cheng et al. does not expressly disclose the following limitations in claim 1 from which claim 3 and thus claim 4 depend: including: clustering point sets of the two-dimensional image based on the depth information;  and determining the point set indicating the palm based on the clustered point sets and a distance threshold;  determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm.
However, Guigues et al. teaches, including: clustering point sets of the two-dimensional 
and determining the point set indicating the palm based on the clustered point sets and a distance threshold (Pg. 23, lines 19-22: the step of determining POI comprises determining at least one single POI by selecting at least one point among the previously determined hand parameters including at least, the palm centre, hand tip, hand tips, or a combination of these parameters; Pg. 5: lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Pg. 23, lines 11-12: two neighbouring pixels will not have the same label if they have a depth value difference greater than a predetermined threshold); 
determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm (Pg. 5, lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include clustering point sets, determining a point set based on clustering and a distance threshold, and determining a point cloud as taught by Guigues et al. into the gesture recognition method of Cheng et al. in order to improve recognition of dynamic gestures (Guigues et al., Pg. 7). 
The combination of Cheng et al. and Guigues et al. does not expressly disclose the following limitations underlined above: obtaining a minimum circumscribed rectangle of the connected point set; determining a plurality of distances from points in the connected point set to a designated side of the circumscribed rectangle.
However, Xiong teaches, obtaining a minimum circumscribed rectangle of the connected point set (Para. 0063: Each of the areas of concern is a rectangle (or a circle) obtained by letting the corresponding element (point) of the set of the vertexes of the minimum convex hull be the central point of the rectangle (or the circle); the size of the 
determining a plurality of distances from points in the connected point set to a designated side of the circumscribed rectangle (Para. 0089: selecting a point on a portion of the long axis of the fitted ellipse from the central point of the fitted ellipse toward the arm, then calculating distances between the selected point and the respective candidate indicating points; Fig. 6B; Para. 0060: for a given point set including n elements (points), first a point P0 whose y-coordinate is P0 minimum is found, and then a point P1 is found from all of the points by letting the points except P0 and P1 be located on the left side of a line P0P1) of the circumscribed rectangle (Para. 0063: each of the areas of concern is a rectangle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a bounded area of the connected point set as taught by Xiong into the combined gesture recognition method of Cheng et al. and Guigues et al. in order to show after the candidate hand areas are acquired, in order to determine a real hand area (i.e., an area including a hand) from the candidate hand areas, it is necessary to adopt a pattern recognition approach (Xiong, Para. 0064).
Regarding claim 5, Cheng et al. teaches, the method of claim 4 (see claim 4 above), wherein the distance requirement is determined based on a side length of the minimum circumscribed rectangle.
Cheng et al. does not expressly disclose the following limitations in claim 1 from which claim 4 and thus claim 5 depend: including: clustering point sets of the two-dimensional image based on the depth information;  and determining the point set indicating the palm based on the clustered point sets and a distance threshold;  determining a point cloud, associated with a 
However, Guigues et al. teaches, including: clustering point sets of the two-dimensional image based on the depth information (Pg. 5, lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Abstract: the singular points of interest of the hand: include band tip(s), fingertip(s), palm centre and centre of mass of the hand, and are used for defining at least one representation of a pointer; Note: the singular points of interest are equivalent to a focus point of an image (i.e. 2D image); Abstract: depth images provided by a range finding imaging system); 
and determining the point set indicating the palm based on the clustered point sets and a distance threshold (Pg. 23, lines 19-22: the step of determining POI comprises determining at least one single POI by selecting at least one point among the previously determined hand parameters including at least, the palm centre, hand tip, hand tips, or a combination of these parameters; Pg. 5: lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Pg. 23, lines 11-12: two neighbouring pixels will not have the same label if they have a depth value difference greater than a predetermined threshold); 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include clustering point sets, determining a point set based on clustering and a distance threshold, and determining a point cloud as taught by Guigues et al. into the gesture recognition method of Cheng et al. in order to improve recognition of dynamic gestures (Guigues et al., Pg. 7). 
The combination of Cheng et al. and Guigues et al. does not expressly disclose the following limitations underlined above: wherein the distance requirement is determined based on a side length of the minimum circumscribed rectangle.
However, Xiong teaches, wherein the distance requirement is determined based on a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a bounded area of the connected point set as taught by Xiong into the combined gesture recognition method of Cheng et al. and Guigues et al. in order to show after the candidate hand areas are acquired, in order to determine a real hand area (i.e., an area including a hand) from the candidate hand areas, it is necessary to adopt a pattern recognition approach (Xiong, Para. 0064).
Regarding claim 8, Cheng et al. teaches, the method of claim 7 (see claim 7 above), wherein determining the distribution characteristic of the point set based on the distribution area includes (Fig. 7; Para. 0091: calculate the distance between every 2 adjacent and non-adjacent fingertip points in the point list of the fingertip point, and the common fingertip point in which the distance between the adjacent two fingertip points is the largest and the distance between the non-adjacent 2 fingertip points is the largest; Para. 0066: spherical area of the hand; Note: the area of the hand is the distribution area): 
using a polygonal area to cover the distribution area (Para. 0010: contour of the hand is obtained by convex hull detection; Para. 0066: spherical area of the hand);
 determining a plurality of non-overlapping areas between the polygonal area and the distribution area;
and, determining the distribution characteristic of the point set based on the non-overlapping areas.
Cheng et al. does not expressly disclose the following limitations in claim 1 from which claim 7 and thus claim 8 depend: including: clustering point sets of the two-dimensional image based on the depth information;  and determining the point set indicating the palm based on the clustered point sets and a distance threshold;  determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm.
However, Guigues et al. teaches, including: clustering point sets of the two-dimensional image based on the depth information (Pg. 5, lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Abstract: the singular points of interest of the hand: include band tip(s), fingertip(s), palm centre and centre of mass of the hand, and are used for defining at least one representation of a pointer; Note: the singular points of interest are equivalent to a focus point of an image (i.e. 2D image); Abstract: depth images provided by a range finding imaging system); 
and determining the point set indicating the palm based on the clustered point sets and a distance threshold (Pg. 23, lines 19-22: the step of determining POI comprises determining at least one single POI by selecting at least one point among the previously determined hand 
determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm (Pg. 5, lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Pg. 27, lines 9-13:  for gesture determination, first the position in space over the time of each POI is used for tracking and pointing purposes. The tracking from frame to frame ensures a consistent "pointing", especially when using at least two POI represented by at least one pointer, or, preferably represented by two pointers; Pg. 6: lines 10-13: a first POI may be determined as being, for example, a finger tip, such as, the tip of the index finger, while at least a second POI may be determined as being the palm centre or centre of mass of the hand within the 3D point cloud; Note: the POI is a point set).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include clustering point sets, 
The combination of Cheng et al. and Guigues et al. does not expressly disclose the following limitations underlined above: determining a plurality of non-overlapping areas between the polygonal area and the distribution area; and, determining the distribution characteristic of the point set based on the non-overlapping areas.
However, Xiong teaches, determining a plurality of non-overlapping areas between the polygonal area and the distribution area (Para. 0119: as for the step of detecting, by letting the positioned indicating point be a start point, a next fingertip along an outline of the hand toward two side directions, the detection length along the outline toward each of the two side directions is not greater than a half of the outline so as to avoid overlap of the detected results; Para. 0094: Next a vertex that does not coincide with a finger feature (i.e. a non-fingertip point) is removed from the vertex set of the convex hull of the hand so as to find the positions of the outstretched fingertips; Note: the convex hull is a polygonal area. Also the hand area is the distribution area (see Para. 0090));
and, determining the distribution characteristic of the point set based on the non-overlapping areas (Para. 0070: for each of the candidate hand areas, its features A, B, and C are calculated, and then its probability values P(A), P(B), and P(C) are obtained based on probability distribution of the respective features according to a probability distribution histogram of the corresponding features in a hand area imaging sample obtained in the human-computer interaction system in advance; Para. 0119: as for the step of detecting, by letting the positioned 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include non-overlapping areas taught by Xiong into the combined gesture recognition method of Cheng et al. and Guigues et al. in order to show because the detected result usually includes noise, an approach of improving the recognition correctness by taking into account a certain geometric relationship is provided (Xiong, Para. 0096, lines 4-7).
Regarding claim 9, Cheng et al. teaches, the method of claim 8 (see claim 8 above), wherein using the polygonal area to cover the distribution area includes (Para. 0010: contour of the hand is obtained by convex hull detection; Para. 0066, lines 2-3: spherical area of the hand): 
using a convex polygonal area with a least number of sides to cover the distribution area.
Cheng et al. does not expressly disclose the following limitations in claim 1 from which claim 8 and thus claim 9 depend: including: clustering point sets of the two-dimensional image based on the depth information;  and determining the point set indicating the palm based on the clustered point sets and a distance threshold;  determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm.
However, Guigues et al. teaches, including: clustering point sets of the two-dimensional 
and determining the point set indicating the palm based on the clustered point sets and a distance threshold (Pg. 23, lines 19-22: the step of determining POI comprises determining at least one single POI by selecting at least one point among the previously determined hand parameters including at least, the palm centre, hand tip, hand tips, or a combination of these parameters; Pg. 5: lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Pg. 23, lines 11-12: two neighbouring pixels will not have the same label if they have a depth value difference greater than a predetermined threshold); 
determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm (Pg. 5, lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include clustering point sets, determining a point set based on clustering and a distance threshold, and determining a point cloud as taught by Guigues et al. into the gesture recognition method of Cheng et al. in order to improve recognition of dynamic gestures (Guigues et al., Pg. 7). 
The combination of Cheng et al. and Guigues et al. does not expressly disclose the following limitations underlined above: using a convex polygonal area with a least number of sides to cover the distribution area.
However, Xiong teaches, using a convex polygonal area with a least number of sides to cover the distribution area (Para. 0023: lines between any two points in the binary foreground image are located on sides of a convex polygon formed of the minimum convex hull; Para. 0017: hand area).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 10, Cheng et al. teaches, the method of claim 8 (see claim 8 above), wherein determining the distribution characteristic of the point set based on the non-overlapping areas includes: 
determining a plurality of farthest distances from the points in the non-overlapping areas to a corresponding side of the polygon; 
and, determining the farthest distances to be the distribution characteristic of the point set.
Cheng et al. does not expressly disclose the following limitations in claim 1 from which claim 8 and thus claim 10 depend: including: clustering point sets of the two-dimensional image based on the depth information;  and determining the point set indicating the palm based on the clustered point sets and a distance threshold;  determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm.
However, Guigues et al. teaches, including: clustering point sets of the two-dimensional image based on the depth information (Pg. 5, lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a 
and determining the point set indicating the palm based on the clustered point sets and a distance threshold (Pg. 23, lines 19-22: the step of determining POI comprises determining at least one single POI by selecting at least one point among the previously determined hand parameters including at least, the palm centre, hand tip, hand tips, or a combination of these parameters; Pg. 5: lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Pg. 23, lines 11-12: two neighbouring pixels will not have the same label if they have a depth value difference greater than a predetermined threshold); 
determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm (Pg. 5, lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Pg. 27, lines 9-13:  for gesture determination, first the position in space over 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include clustering point sets, determining a point set based on clustering and a distance threshold, and determining a point cloud as taught by Guigues et al. into the gesture recognition method of Cheng et al. in order to improve recognition of dynamic gestures (Guigues et al., Pg. 7). 
The combination of Cheng et al. and Guigues et al. does not expressly disclose the following limitations underlined above: wherein determining the distribution characteristic of the point set based on the non-overlapping areas includes: determining a plurality of farthest distances from the points in the non-overlapping areas to a corresponding side of the polygon; and, determining the farthest distances to be the distribution characteristic of the point set.
However, Xiong teaches, wherein determining the distribution characteristic of the point set based on the non-overlapping areas includes (Para. 0070: for each of the candidate hand areas, its features A, B, and C are calculated, and then its probability values P(A), P(B), and P(C) are obtained based on probability distribution of the respective features according to a probability distribution histogram of the corresponding features in a hand area imaging sample obtained in the human-computer interaction system in advance; Para. 0119: as for the step of 
determining a plurality of farthest distances from the points in the non-overlapping areas to a corresponding side of the polygon (Para. 0089: calculating distances between the selected point and the respective candidate indicating points, and then letting a projection point corresponding to a maximum calculated distance be the farthest projection point; Para. 0119: as for the step of detecting, by letting the positioned indicating point be a start point, a next fingertip along an outline of the hand toward two side directions, the detection length along the outline toward each of the two side directions is not greater than a half of the outline so as to avoid overlap of the detected results; Para. 0023: sides of the convex polygon); 
and, determining the farthest distances to be the distribution characteristic of the point set (Para. 0089: calculating distances between the selected point and the respective candidate indicating points, and then letting a projection point corresponding to a maximum calculated distance be the farthest projection point; Para. 0090: a candidate indicating point corresponding to the farthest projection point is determined as the real indicating point within the hand area; Para. 0070: for each of the candidate hand areas, its features A, B, and C are calculated, and then its probability values P(A), P(B), and P(C) are obtained based on probability distribution of the respective features according to a probability distribution histogram of the corresponding features in a hand area imaging sample obtained in the human-computer interaction system in advance).

Regarding claim 11, Cheng et al. teaches, the method of claim 10 (see claim 10 above), wherein determining the distribution characteristic of the point set based on the non-overlapping areas further includes: 
determining the gesture to be a fist in response to the farthest distances corresponding to each of the non-overlapping areas being less than or equal to the distance threshold.
Cheng et al. does not expressly disclose the following limitations in claim 1 from which claim 10 and thus claim 11 depend: including: clustering point sets of the two-dimensional image based on the depth information;  and determining the point set indicating the palm based on the clustered point sets and a distance threshold;  determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm.
However, Guigues et al. teaches, including: clustering point sets of the two-dimensional image based on the depth information (Pg. 5, lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a 
and determining the point set indicating the palm based on the clustered point sets and a distance threshold (Pg. 23, lines 19-22: the step of determining POI comprises determining at least one single POI by selecting at least one point among the previously determined hand parameters including at least, the palm centre, hand tip, hand tips, or a combination of these parameters; Pg. 5: lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Pg. 23, lines 11-12: two neighbouring pixels will not have the same label if they have a depth value difference greater than a predetermined threshold); 
determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm (Pg. 5, lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Pg. 27, lines 9-13:  for gesture determination, first the position in space over 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include clustering point sets, determining a point set based on clustering and a distance threshold, and determining a point cloud as taught by Guigues et al. into the gesture recognition method of Cheng et al. in order to improve recognition of dynamic gestures (Guigues et al., Pg. 7). 
The combination of Cheng et al. and Guigues et al. does not expressly disclose the following limitations underlined above: wherein determining the distribution characteristic of the point set based on the non-overlapping areas further includes: determining the gesture to be a fist in response to the farthest distances corresponding to each of the non-overlapping areas being less than or equal to the distance threshold.
However, Xiong et al. teaches, wherein determining the distribution characteristic of the point set based on the non-overlapping areas further includes (Para. 0070: for each of the candidate hand areas, its features A, B, and C are calculated, and then its probability values P(A), P(B), and P(C) are obtained based on probability distribution of the respective features according to a probability distribution histogram of the corresponding features in a hand area imaging sample obtained in the human-computer interaction system in advance; Para. 0119: as 
determining the gesture to be a fist in response to the farthest distances corresponding to each of the non-overlapping areas being less than or equal to the distance threshold (Para. 0117: the length of each side of the triangle is greater than a predetermined length threshold value, then the hand gesture is determined as an open-hand gesture; otherwise the hand gesture is determined as an close-hand gesture; Note: a close-hand gesture includes a fist; Para. 0089: calculating distances between the selected point and the respective candidate indicating points, and then letting a projection point corresponding to a maximum calculated distance be the farthest projection point; Para. 0090: a candidate indicating point corresponding to the farthest projection point is determined as the real indicating point within the hand area; Para. 0119: as for the step of detecting, by letting the positioned indicating point be a start point, a next fingertip along an outline of the hand toward two side directions, the detection length along the outline toward each of the two side directions is not greater than a half of the outline so as to avoid overlap of the detected results).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include determining gestures based on furthest distances in non-overlapping areas taught by Xiong into the combined gesture recognition method of Cheng et al. and Guigues et al. in order to show because the detected result usually includes noise, an approach of improving the recognition correctness by taking 
Regarding claim 12, Cheng et al. teaches, the method of claim 10 (see claim 10 above), wherein determining the distribution characteristic of the point set based on the non-overlapping areas further includes: 
determining the gesture to be a stretched palm in response to one or more of the farthest distances corresponding to the non-overlapping areas being greater than or equal to the distance threshold.
Cheng et al. does not expressly disclose the following limitations in claim 1 from which claim 10 and thus claim 12 depend: including: clustering point sets of the two-dimensional image based on the depth information;  and determining the point set indicating the palm based on the clustered point sets and a distance threshold;  determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm.
However, Guigues et al. teaches, including: clustering point sets of the two-dimensional image based on the depth information (Pg. 5, lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Abstract: the singular points of interest of the hand: include band tip(s), fingertip(s), palm centre and centre of mass of the hand, and are used for defining at least one representation of a pointer; Note: the singular points of interest are equivalent to a focus point of an image (i.e. 2D image); Abstract: depth 
and determining the point set indicating the palm based on the clustered point sets and a distance threshold (Pg. 23, lines 19-22: the step of determining POI comprises determining at least one single POI by selecting at least one point among the previously determined hand parameters including at least, the palm centre, hand tip, hand tips, or a combination of these parameters; Pg. 5: lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Pg. 23, lines 11-12: two neighbouring pixels will not have the same label if they have a depth value difference greater than a predetermined threshold); 
determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm (Pg. 5, lines 20-24: singular points of interest of at least a single hand of a user, including but not limited to the tips of the hand and fingers, in a 3D point cloud obtained from a captured scene using a 3D range finding imaging system, and in which a cluster of these 3D points represents the hand being considered; Pg. 27, lines 9-13:  for gesture determination, first the position in space over the time of each POI is used for tracking and pointing purposes. The tracking from frame to frame ensures a consistent "pointing", especially when using at least two POI represented by at least one pointer, or, preferably represented by two pointers; Pg. 6: lines 10-13: a first POI may be determined as being, for example, a finger tip, such as, the tip of the index finger, while at 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include clustering point sets, determining a point set based on clustering and a distance threshold, and determining a point cloud as taught by Guigues et al. into the gesture recognition method of Cheng et al. in order to improve recognition of dynamic gestures (Guigues et al., Pg. 7). 
The combination of Cheng et al. and Guigues et al. does not expressly disclose the following limitations underlined above: wherein determining the distribution characteristic of the point set based on the non-overlapping areas further includes: determining the gesture to be a stretched palm in response to one or more of the farthest distances corresponding to the non-overlapping areas being greater than or equal to the distance threshold.
However, Xiong et al. teaches, wherein determining the distribution characteristic of the point set based on the non-overlapping areas further includes (Para. 0070: for each of the candidate hand areas, its features A, B, and C are calculated, and then its probability values P(A), P(B), and P(C) are obtained based on probability distribution of the respective features according to a probability distribution histogram of the corresponding features in a hand area imaging sample obtained in the human-computer interaction system in advance; Para. 0119: as for the step of detecting, by letting the positioned indicating point be a start point, a next fingertip along an outline of the hand toward two side directions, the detection length along the outline toward each of the two side directions is not greater than a half of the outline so as to avoid overlap of the detected results): 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include determining gestures based on furthest distances in non-overlapping areas taught by Xiong into the combined gesture recognition method of Cheng et al. and Guigues et al. in order to show because the detected result usually includes noise, an approach of improving the recognition correctness by taking into account a certain geometric relationship is provided (Xiong, Para. 0096).
Response to Arguments
Applicant’s arguments filed on 4/29/2021 with respect to one or more of the pending claims have been fully considered but are moot in view of the new ground(s) of rejection. The 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is 571-272-2682.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664